Exhibit 10.45

LOGO [g162221g16x52.jpg]

CONSULTING AGREEMENT

This Consulting Agreement (“Agreement”) is made and entered into by and between
Amarin Corporation plc (the “Company”), and Joseph S. Zakrzewski (“Executive”)
as of November 10, 2010. The Company desires to retain Executive as an
independent contractor to perform consulting services for the Company and
Executive is willing to perform such services, on terms set forth more fully
below. In consideration of the mutual promises contained herein, the parties
agree as follows:

1. Services. Executive will serve as the Company’s Chief Executive Officer and
Executive Chairman and will have such duties, responsibilities and authorities
as determined by the Company’s Board of Directors (the “Services”). Executive
agrees to devote such time to these Services as is necessary to perform them
with the understanding that for so long as he serves as Chief Executive Officer
his service to the Company will be his primary business commitment and that
Executive will work two and one-half (2.5) days per week. Notwithstanding the
foregoing, the Executive may manage his personal investments, engage in
religious, charitable or other community activities, and, subject to the terms
of this Section, provide professional services to third parties and serve on
corporate and industry boards, as long as such activities do not pose an actual
direct conflict of interest and do not materially interfere with the Executive’s
performance of his duties to the Company as set forth herein. Executive
represents that set forth on Appendix A is a comprehensive list of all outside
professional activities with which he is currently involved. From time to time,
the Company may ask Executive to work with and at the direction of the Company’s
legal counsel in order to provide assistance on certain legal matters. It is the
Company’s intention that such work be covered by the attorney-client privilege
to the maximum extent permitted by law. In addition to the Executive’s role as
Chief Executive Officer and Executive Chairman of the Company, the Executive
acknowledges and agrees that he may be required, without additional
compensation, to perform services for certain affiliated entities of the
Company, including without limitation Amarin Pharma, Inc., and to accept any
reasonable office or position with any such affiliate as the Company’s Board of
Directors (the “Board”) may require, including, but not limited to, service as
an officer or director of any such affiliate. For the avoidance of doubt,
Executive may perform the Services from a remote location, and shall not be
required to commute to the Company’s Mystic, Connecticut facility or any other
facility of the Company.

2. Consulting Fees; Stock Options; Discretionary Bonus; Expenses. The Company
shall pay the Executive $62,500 per calendar quarter as sole compensation for
the performance of the Services, which amount is inclusive of the $37,500 per
calendar quarter previously paid to the Executive for his service to the Company
pursuant to that certain letter agreement between the Company and the Executive
dated October 12, 2009 (the “Letter Agreement”). In the event that Executive
ceases to serve as the Company’s Chief Executive Officer, for any reason, but
continues to serve as the Executive Chairman or Chairman of the Board, then, for
so long as Executive continues to serve in such capacity, the Company shall pay
the Executive $37,500 per calendar quarter as sole compensation for the
performance of such services to the Company. The



--------------------------------------------------------------------------------

amount paid to the Executive pursuant to the first or second sentence of this
Section 2 shall be referred to herein as the “Consulting Fees”. The Consulting
Fees will be paid to Executive on a quarterly basis and reported by the Company
to taxing authorities on Form 1099. In consideration of Executive’s service to
the Company as Chief Executive Officer, Executive will be granted options to
purchase 1,750,000 Ordinary Shares, par value £0.50 per share (and represented
by American Depository Shares, or ADSs) (the “CEO Options”), which represents
approximately 1.5% of the Company’s outstanding equity capitalization based on
approximately 102,194,949 Ordinary Shares and options to purchase approximately
11,658,601 Ordinary Shares currently outstanding (excluding warrants). For the
avoidance of doubt, the CEO Options are in addition to the options granted to
Executive pursuant to the Letter Agreement (the “Board Member Options”). The
exercise price per share of the CEO Option shares will be the closing price of
the Company’s ADSs on the NASDAQ Capital Market on Thursday, November 11, 2010.
Twenty five percent (25%) of the CEO Option shares shall be fully vested and
immediately exercisable on the date of grant, with the remainder to vest in
three equal annual installments, beginning on the first anniversary of the
Effective Date, so long as Executive continues to serve as the Company’s Chief
Executive Officer. In the event that the Executive ceases to serve as the
Company’s Chief Executive Officer, for any reason, other than as set forth in
the immediately following sentence, the CEO Option shares shall cease vesting
and the CEO Option award, to the extent then vested and exercisable, shall be
exercisable for twelve (12) months following such event, as provided in
Section 6(a)(xi)(C) (Other Termination) under the Company’s 2002 Stock Option
Plan, notwithstanding the fact that the Executive may continue to serve as
Executive Chairman, Chairman or in some other capacity with the Company. As
provided in the Company’s 2002 Stock Option Plan, if within two years following
a Change of Control (as defined in the 2002 Stock Option Plan), the Executive is
removed as the Company’s Chief Executive Officer for any reason other than for
Cause (as defined in the 2002 Stock Option Plan), all of the Executive’s CEO
Option unvested shares will vest in full. For the avoidance of doubt, (i) the
Board Member Options shall continue to vest subject to, and in accordance with,
the terms of that certain Award Agreement dated December 21, 2009 and the terms
of the 2002 Stock Option Plan, notwithstanding the fact that the Executive may
cease to serve as the Company’s Chief Executive Officer, and (ii) provided that
the Executive is then servicing as a director, in the event of a Change of
Control, the vesting of the Board Member Options shall be governed by
Section 6(a)(viii)(1) of the 2002 Stock Option Plan. Except as modified by the
terms of this Agreement, the terms and conditions set forth in the 2002 Stock
Option Plan and applicable stock option agreement shall govern the CEO Option
award. In addition, for so long as the Executive continues to serves as the
Company’s Chief Executive Officer, the Executive will be eligible to receive an
annual performance bonus as determined by the Board (or the Remuneration
Committee thereof) (the “Annual Bonus”). The Company will target the Annual
Bonus at 50% of the Executive’s annual Consulting Fees, which shall be prorated
for 2010. Any such bonuses shall be payable in the absolute discretion of the
Board (or the Remuneration Committee thereof), taking into account the
performance of the Company and Executive’s personal performance. The Company
shall also reimburse Executive for all reasonable travel and out-of-pocket
expenses incurred by Executive in performing Services pursuant to this Agreement
consistent with the Company’s expense reimbursement policies.

 

2



--------------------------------------------------------------------------------

3. Nondisclosure of Confidential Information. “Confidential Information” means
all trade secrets and confidential or proprietary information, whether or not in
writing, concerning the Company’s business, technology, business relationships
or financial affairs which the Company has not released to the general public.
Executive will not, at any time, without the Company’s prior written permission,
either during or after the term of this Agreement, disclose any Confidential
Information to anyone outside of the Company, or use or permit to be used any
Confidential Information for any purpose other than the performance of the
Services for or on behalf of the Company. In addition, Executive understands
that the Company is now and may hereafter be subject to non-disclosure or
confidentiality agreements with third persons which require the Company to
protect or refrain from use of its or their confidential information. Executive
agrees to be bound by the terms of such agreements in the event Executive has
access to such confidential information.

4. Ownership. Executive will make full and prompt disclosure to the Company of
all inventions, discoveries, designs, developments, methods, modifications,
improvements, ideas, products, processes, techniques, know-how, trade secrets,
graphics or images, and audio or visual works and other works of authorship
(collectively “Developments”), whether or not patentable or copyrightable, that
are created, made, conceived or reduced to practice by Executive (alone or
jointly with others) in performance of the Services during the term of this
Agreement. Executive acknowledges that all work performed by Executive within
the scope of the Services is on a “work for hire” basis, and Executive hereby
assigns and transfers and, to the extent any such assignment cannot be made at
present, will assign and transfer, to the Company and its successors and assigns
all Executive’s right, title and interest in all Developments that (i) relate to
the business of the Company or any customer of the Company or any of the
products or services being researched, developed, manufactured, performed or
sold by the Company or which may be used with such products or services; or
(ii) result from tasks assigned to Executive by the Company and/or the Services;
or (iii) result from the use of premises or personal property (whether tangible
or intangible) owned, leased or contracted for by the Company (“Company-Related
Developments”). For the avoidance of doubt, this Agreement does not obligate
Executive to assign to the Company any Development which is developed on
Executive’s own time and does not relate to the business efforts or research and
development efforts in which, during the term of this Agreement, the Company
actually is engaged or reasonably would be engaged, and does not result from the
use of premises or equipment owned or leased by the Company.

5. Documents; Property. All Developments, files, letters, notes, memoranda,
reports, records, data, layouts, charts, quotations and proposals, specification
sheets, or other written, photographic or other tangible material containing
Confidential Information, whether created by Executive or others, which come
into Executive’s custody or possession (“Documents”), are the exclusive property
of the Company to be used by Executive only in the performance of the Services.
Further, any property situated on the Company’s premises or owned or leased by
the Company, including without limitation computers, electronic files, disks and
other storage media, filing cabinets or other work areas, is subject to
inspection by the Company at any time with or without notice. In the event that
the Executive ceases to serve as Chief Executive Officer and a Board member,
Executive will promptly deliver to the Company all Documents, Company property
and other materials of any nature pertaining to the Confidential Information of
the Company and to the Services, and will not take or keep in Executive’s
possession any of the foregoing or any copies.

 

3



--------------------------------------------------------------------------------

6. Noncompetition and Nonsolicitation. During the Executive’s services to the
Company as Chief Executive Officer, Executive (i) will not, directly or
indirectly, whether as owner, partner, shareholder, consultant, agent, employee,
co-venturer or otherwise, engage, participate, assist or invest in any business
activity anywhere in the United States or Europe that develops, manufactures or
markets any products that are competitive with the products of the Company, or
products that the Company or its subsidiaries or corporate affiliates (the
“Company” for purposes of this Section 6), has under development or that are the
subject of active planning at any time during Executive’s service to the Company
as Chief Executive Officer (a “Competing Business”); and (ii) will refrain from
directly or indirectly employing, attempting to employ, contracting with,
recruiting or otherwise soliciting, inducing or influencing any employee to
leave employment with the Company or any subsidiary of Company other than
general solicitations of employment not directly targeting employees of the
Company, (such as through general advertisements, search firms, etc.), and
(iii) will refrain from soliciting or encouraging any independent contractor to
terminate or otherwise modify adversely its business relationship with the
Company or any of it subsidiaries. The Executive understands that the
restrictions set forth in this Section 6 are intended to protect the Company’s
interest in its Confidential Information (defined above) and established
employee, customer and supplier relationships and goodwill, and agrees that such
restrictions are reasonable and appropriate for this purpose. Notwithstanding
the foregoing, the Executive may own up to one percent (1%) of the outstanding
stock of a publicly held corporation, which constitutes or is affiliated with a
Competing Business. For the avoidance of doubt, Executive’s assistance with any
disputes and litigation associated with his role with Reliant Pharmaceuticals,
including, without limitation, litigation related to Omacor/Lovaza, shall not be
construed as a breach of this Section 6.

7. Avoidance of Conflict of Interest. Executive represents and warrants that
Executive has no outstanding agreement or obligation that is in conflict with
any of the provisions of this Agreement, or that would preclude Executive from
fully complying with the provisions hereof, and further certifies that Executive
will not enter into such conflicting agreement during the term of this
Agreement. Executive will advise the Company at such time as any activity of
either the Company or another business presents Executive with an actual direct
conflict of interest. Executive will take whatever action is requested by the
Company to resolve any such conflict. Executive further represents and warrants
that it has full power and authority to enter into this Agreement and perform
its obligations hereunder. The Company acknowledges that Executive is currently
a venture partner with OrbiMed Advisors LLC, which, together with its affiliates
(collectively “OrbiMed”), is a shareholder of the Company. Without limiting the
generality of the foregoing, for so long as the Executive renders services to
the Company, the Executive hereby agrees that he shall not engage in any
employment, consulting or other business activity (whether full-time or
part-time) with OrbiMed that would create a conflict of interest with the
Company. This Section 7 shall only apply while Executive is Chief Executive
Officer.

8. Indemnification. If Executive is made a party, or is threatened to be made a
party, to any action, suit or proceeding, whether civil, criminal,
administrative or investigative, by reason of the performance of the Services or
the fact that Executive is an officer or director of the Company or provided
services to an affiliate thereof, Executive shall be indemnified and held
harmless by the Company and such affiliate to the fullest extent permitted or
authorized by applicable law and its organizational documents, against all cost,
expense, liability and loss

 

4



--------------------------------------------------------------------------------

reasonably incurred or suffered by Executive in connection therewith. Executive
shall be covered under the Company’s directors’ and officers’ liability
insurance policy. This Section 8 shall be in addition to, and not in lieu of,
Company’s indemnification obligations set forth in that certain Deed of
Indemnity between Company and Executive dated February 16, 2010 (“Deed of
Indemnity”) and that certain Indemnification Agreement between Amarin Pharma
Inc. and Executive dated September 15, 2009 (the “Indemnification Agreement”).

9. Term. This Agreement will commence on November 10, 2010, and will continue
until terminated as provided below in Section 10.

10. Termination; Continuation of Payments. The Company or the Executive may
terminate this Agreement at any time and for any reason upon giving thirty
(30) days prior written notice thereof to the other party. Any such notice shall
be addressed to Executive or the Company, respectfully, at the address shown
below or such other address as Executive may notify the Company of and shall be
deemed given if delivered as set forth pursuant to Section 17 below. The Company
may, in addition to any other rights it may have at law or in equity, terminate
this Agreement immediately and without prior notice if Executive refuses to or
is unable to perform the Services or is in breach of any material provision of
this Agreement. Upon such termination all rights and duties of the parties with
respect to the Executive providing Services and the Company compensating the
Executive for such Services shall cease except the Company shall be obliged to
pay, within thirty (30) days of the effective date of termination, all
Consulting Fees for services actually performed and reimbursable expenses
actually incurred prior to termination, if any, in accordance with the
provisions of Section 2. For the avoidance of doubt, the Deed of Indemnity and
Indemnification Agreement shall survive the expiration or earlier termination of
this Agreement. Notwithstanding the foregoing, if at any time prior to
Executive’s voluntary resignation as Chief Executive Officer or Executive’s
voluntary termination of this Agreement, in the event that the Company shall
remove the Executive as Chief Executive Officer or terminate this Agreement
without Cause (as defined below), the Executive shall (i) be entitled to
continue to receive Consulting Fees for the twelve (12) month period following
the effective date of such removal and/or termination, and (ii) be eligible to
receive his pro rata Annual Bonus, as determined by the Board (or the
Remuneration Committee thereof) and consistent with Executive’s contribution to
such objectives as part of the Annual Bonus, for the year in which the Executive
is terminated (based on the number of days the Executive served as Chief
Executive Officer during such calendar year), such bonus to be paid at the same
time as annual bonuses are paid to the Company’s other senior executives. The
Executive’s right to receive such payments shall be conditioned upon the
Executive’s execution and delivery of a customary release and non-disparagement
agreement in favor of the Company. Notwithstanding the foregoing, in the event
that the Executive voluntarily resigns as Chief Executive Officer or otherwise
voluntarily terminates this Agreement or in the event that this Agreement is
terminated due to the Executive’s death or disability, the Executive shall not
be entitled to the continuation of Consulting Fees or his pro rata Annual Bonus
as provided above; provided however, that (x) the Executive shall be eligible to
receive a pro rata Annual Bonus to the extent provided in the immediately
following sentence, and (y) for so long as the Executive continues to serve as
Chairman of the Board, he shall be entitled to receive those consulting fees
described in the second sentence of Section 2 of this Agreement. In the event
that the Company elects to hire a new Chief Executive Officer (including,
without limitation, upon your recommendation), you agree to resign as Chief
Executive Officer, which resignation shall be

 

5



--------------------------------------------------------------------------------

deemed a voluntary resignation for purposes of this Agreement; provided however,
that in such event, you shall be eligible to receive to a pro rata Annual Bonus
to the extent provided above. For purposes of this Agreement, “Cause” shall
mean: (i) conduct by the Executive constituting an act of material misconduct in
connection with the performance of the Executive’s duties, including, without
limitation, misappropriation of funds or property of the Company other than the
occasional, customary and de minimis use of Company property for personal
purposes; (ii) the commission by the Executive of (A) any felony; or (B) a
misdemeanor involving moral turpitude, deceit, dishonesty or fraud; (iii) any
conduct by the Executive that would reasonably be expected to result in material
injury or reputational harm to the Company or any of its subsidiaries and
affiliates if the Executive were retained in the Executive’s position;
(iv) continued non-performance or unsatisfactory performance by the Executive of
the Employee’s responsibilities as reasonably determined by the Company’s Board
of Directors; (v) a breach by the Executive of any of the provisions contained
this Agreement including, without limitation, any of the provisions of Sections
3 and 6 hereof; (vi) a material violation by the Executive of any of the
Company’s written policies or procedures provided that, other than in the case
of clause (B) above or other noncurable events, Executive is provided with
written notice and fifteen (15) days to cure.

11. Survival. Notwithstanding anything herein to the contrary, the provisions of
this Agreement shall survive termination or expiration of this Agreement to the
extent to necessary to accomplish the purpose(s) of the provision.

12. Independent Contractor; Taxes. It is understood and agreed that Executive
will be an independent contractor. Executive will perform Services under the
Company’s Board of Directors’ general direction as to the result of activity but
Executive shall determine, in Executive’s discretion, the manner and means by
which the Services are accomplished, subject to the express condition that
Executive will at all times comply with applicable law. Executive expressly
waives any right to participate in any of the Company’s employee benefit plans
or perquisites. Executive further disclaims any intention or right to
participate in any of the Company’s employee benefit plans or perquisites even
if Executive’s status with the Company is determined by a third party tribunal
to be that of an employee. Executive acknowledges and agrees that Executive is
obligated to report as income all Consulting Fees received by Executive pursuant
to this Agreement, and Executive agrees to and acknowledges the obligation to
pay all taxes, including without imitation all federal and state income tax,
social security taxes and unemployment, disability insurance and workers’
compensation applicable to Executive and any person who performs Services in
connection with this Agreement.

If, at any time, Executive’s status with the Company as an independent
contractor changes or Executive is ever deemed to be an employee of the Company,
each of the covenants set forth above and this Agreement remain in full force
and effect in its entirety until and unless it is replaced with a subsequent and
superseding agreement.

13. Amendment. This Agreement may not be amended in any respect other than by
written instrument executed by the party against whom enforcement is sought.

 

6



--------------------------------------------------------------------------------

14. Entire Agreement. The terms and conditions herein contained and in the
Indemnification Agreement constitute the entire agreement between the parties
and supersede all previous agreements and understandings, whether oral or
written, between the parties hereto with respect to the subject matter hereof,
and no agreement or understanding varying or extending the same shall be binding
upon either party hereto unless in a written document which expressly refers to
this Agreement and which is signed by the party to be bound thereby. Without
limiting the forgoing, the Company and the Executive hereby acknowledge and
agree that the Letter Agreement is terminated and superseded by this Agreement
in all respects.

15. Governing Law and Personal Jurisdiction. This Agreement shall be governed by
and construed in accordance with the internal laws of the State of Connecticut,
without reference to its principles of conflict of laws.

16. Changes. Executive understands that, absent an express amendment,
Executive’s obligations under this Agreement will continue in accordance with
its express terms regardless of any changes in nature of Executive’s Services,
compensation or other terms and conditions of the Executive relationship.

17. Notices. Any notice hereby required or permitted to be given shall be
sufficiently given if in writing and delivered in person, by facsimile
transmission, electronic mail, overnight delivery service or U.S. mail, to
either party at the last known address of such party or such other address as
shall have been designated by written notice by such party to the other party.
If by mail, delivery shall be deemed effective three (3) business days after
mailing in accordance with the above provisions.

18. No Waiver. No waiver of any term or condition of this Agreement shall be
valid or binding on either party unless the same shall be been mutually assented
to in writing by both parties. The failure of either party to enforce at any
time any of the provisions of this Agreement, or the failure to require at any
time performance by the other party of any of the provisions of this Agreement,
shall in no way be construed to be a present or future waiver of such
provisions, nor in any way affect the right of either party to enforce each and
every such provision thereafter. The express waiver by either party of any
provision, condition or requirement of this Agreement shall not constitute a
waiver of any future obligation to comply with such provision, condition or
requirement.

19. Counterparts. This Agreement may be signed in one or more counterparts.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused to be executed or executed
this Consulting Agreement as of the day and year first above written.

 

EXECUTIVE     /s/ Joseph S. Zakrzewski     11-22-2010 Joseph S. Zakrzewski    
Date AMARIN CORPORATION PLC     /s/ John F. Thero     11/22/2010

Name: John F. Thero

Title: President

    Date

 

8



--------------------------------------------------------------------------------

Appendix A

Outside Professional Activities

Venture Partner, OrbiMed Advisors LLC

Chairman of the Board, Zelos Therapeutics, Inc.

Chairman of the Board, Promedior Inc.

Chairman of the Board, Xcellerex, Inc.

Board Member, Insulet Corporation

Board Member, Rapid Bio Microsystems, Inc.